Birdsong, Judge,
dissenting.
Although concurring generally with the majority opinion, I cannot agree with the holdings in Divisions 2 and 3 that the trial court’s charge to the jury was not harmful error.
The record shows that Waters’ sole defense was that she was justified in driving because the car created a danger to herself and others where it was parked. Thus, after preliminary charges on presumption of innocence and burden of proof, the trial court charged: “I charge you that justification as a defense must appear from the evidence and not beyond a reasonable doubt, but by the preponderance of the evidence which is a lesser degree of proof. If this defense is shown by the preponderance of the evidence, it may be the duty of the jury to find the [djefendant not guilty.” (The trial court, however, did not specify who had the burden of showing justification by a preponderance of the evidence, and it is error to place the burden on Waters. State v. Moore, 237 Ga. 269, 270 (227 SE2d 241); Veit v. State, 182 Ga. App. 753, 758 (357 SE2d 113).)
The trial court concluded the charge on justification by reading to the jury OCGA § 16-3-21 (use of force in defense of self or others); § 16-3-23 (use of force in defense of habitation); § 16-3-25 (use of force in defense of property other than a habitation); and § 16-3-25 (entrapment) and instructing, “[a]gain I tell you that we have gone through these code sections to deal with the enumerations in 16-3-20, which says in all other instances which stand upon the same footing of reason and justice as those enumerated in this article.”
While I credit the trial court for attempting to fashion a charge on a difficult subject, this court must measure whether the charge was erroneous, and if so, whether Waters was harmed thereby.
*291Although I find Waters’ counsel agreed to the reading of all the irrelevant code sections and would not find harmful error on that basis, I cannot judge the effect of the entire confusing and erroneous justification charge on the charge of driving under the influence. See Gerald v. State, 189 Ga. App. 155, 156 (375 SE2d 134).
The entire charge on that offense was the following: “Now, the charges here are [d]riving [u]nder the [i]nfluence of [a]lcohol or drugs; penalties for first and subsequent offenses. A person shall not drive or be in actual physical control of any moving vehicle while: (1) Under the influence of alcohol to the extent that it is less safe for the person to drive.
“Now, I’ll charge you that if a person’s alcohol concentration is at least .10 grams then there is a presumption that that person is driving under the influence of alcohol. But, if the person’s alcohol concentration is 0.12 grams or more at any time within three hours after such driving or being in actual physical control from alcohol consumed before such driving or being in actual physical control ended. That is the charge that was made against her as to driving under the influence. That she violated that.”
Of course, Waters was not charged with having an alcohol concentration in excess of .12 within three hours after driving in violation of OCGA § 40-6-391 (a) (4). She was charged only with violating OCGA § 40-6-391 (a) (1). Therefore, as this court has long recognized, no charge of § 40-6-391 (a) (4) or § 40-6-392 (b) (4) should have been given. See, e.g., Peters v. State, 175 Ga. App. 463, 466-468 (333 SE2d 436). Further, the charge was incomplete, confusing, and could only serve to mislead the jury to believe that Waters could be convicted by showing she had a blood alcohol concentration in excess of .12 grams or more within three hours after driving.
The relevant superior court pattern charges state the jury may infer that the defendant was under the influence of alcohol; the charge as given in this case stated there is a presumption the defendant was under the influence of alcohol. Webster’s New World Dictionary defines “infer” as a suggestion or hint. “Presume” is defined as to accept as true; thus, we have a major difference in the pattern charge: infer (suggest or hint) and the charge given, presume (accept as true). See also Powell v. State, 187 Ga. App. 878, 880 (372 SE2d 234). The difference is so great that it simply cannot be deemed harmless.
Further, the charge that Waters was presumed to be driving under the influence of alcohol is constitutionally flawed. Sandstrom v. Montana, 442 U. S. 510, 517 (99 SC 2450, 61 LE2d 39); Francis v. Franklin, 471 U. S. 307 (105 SC 1965, 85 LE2d 344); Wilson v. Zant, 249 Ga. 373, 382 (290 SE2d 442); Simon v. State, 182 Ga. App. 210, 212-213 (355 SE2d 120) (concurring opinion); Peters v. State, supra; Stewart v. State, 176 Ga. App. 148 (335 SE2d 603).
*292As there is no dispute that Waters’ blood alcohol concentration exceeded .10, the charge was the equivalent of directing a verdict against her. See Williams v. Kemp, 255 Ga. 380, 382-386 (338 SE2d 669); Lewis v. State, 180 Ga. App. 890 (351 SE2d 100). It created a mandatory presumption (compare Worth v. State, 179 Ga. App. 207, 209-210 (346 SE2d 82)) and the error was compounded because it did not even advise the jury that the presumption was rebuttable. See White v. State, 255 Ga. 731, 732 (342 SE2d 304); Williams v. Kemp, supra at 380-382.
Although the majority finds that the error was harmless because Waters admitted she “had drunk too much,” that misses the issue in this case. Of course, Waters admitted that she thought she had consumed too much to drive safely. Her defense was not that she had not consumed too much, but that she was justified in driving regardless of her blood alcohol concentration. Therefore, it is meaningless to say that the evidence showing she had too much to drink shows these errors were harmless. That conclusion could only be true if this court were to decide as a matter of law that one can never be justified in driving while under the influence — a conclusion even the prosecutor in this case rejected. Further, contrary to the majority’s contention, Waters did not admit that she was guilty. See Pendergrass v. State, 245 Ga. 626, 627 (266 SE2d 225); Robinson v. State, 232 Ga. 123, 126 (205 SE2d 210).
The evidence showed that Waters’ car was parked on the side of the street, and the evidence was that Waters drove to the next cross street, turned onto it, and parked in a driveway. This evidence and Waters’ testimony that she was afraid to leave the car where it was and only moved the car to avoid a possible collision, plainly raised the issue of justification. Accordingly, Waters was entitled to a charge on justification under OCGA § 16-3-20 (6) and if the jury, under appropriate instruction, found the State had not proved beyond a reasonable doubt that Waters’ driving was not justified, she was entitled to be acquitted regardless of her blood alcohol concentration.
Moreover, Division 3 of the majority opinion misses the issue presented in the charge on justification. Even disregarding the confusion caused by reading all the unrelated code sections, the charge on justification is defective because it placed the burden on someone to show the defense by a preponderance of the evidence, and it charged the jury that “it may be the duty of the jury to find the [defendant not guilty” even when the defense was established.
This charge taken with the erroneous charge on the “presumption” authorized the jury to construe the charge reasonably (see Wilson v. Jones, 251 Ga. 23 (302 SE2d 546)) as directing them to find Waters guilty even if they believed she proved the defense by a preponderance of the evidence. In effect, it directed a guilty verdict *293based solely on Waters’ blood alcohol concentration (see Hosch v. State, 246 Ga. 417, 420-421 (271 SE2d 817), because it removed from the State the requirement of proving beyond a reasonable doubt that her driving was not justified. Compare Wilson v. Jones, supra).
Since the errors in the charge are constitutional, the proper test is whether the court can conclude beyond a reasonable doubt that there was no reasonable possibility the charging errors might have contributed to Waters’ conviction of driving under the influence, i.e., did not influence the jury’s deliberations. See Vaughn v. State, 248 Ga. 127, 131-132 (281 SE2d 594).
In Lewis v. State, supra, this court applied a two-step analysis to determine whether this kind of error was harmful: (1) did the charge involve an issue the jury had to decide and (2) did the charge invade the jury’s province so that it would have to be said that the court rather than the jury decided the case. Since the answers to both questions are obviously yes, I must dissent from the conclusion that these errors were harmless.
I respectfully dissent. I am authorized to state that Judge Sognier, Judge Pope, and Judge Cooper join in this dissent.